Smith, P. J.
— The facts of this case may be stated shortly in this wise: One Pyle conveyed to Ferrill by warrantee deed a tract of land, upon which there was then an incumbrance unknown to the latter. Some eight months after this conveyance was made, Ferrill discoveiing for the first time the existence of the incumbrance on the land, asked Pyle to give him a bond with sureties thereon in double the amount which he had paid as a consideration for the land, conditioned for the release of the incumbrance and the payment of all damages he might suffer by reason thereof. The plaintiff, who holds the bond under an assignment, brought suit thereon for a breach of the conditions thereof. The defense pleaded in the answer was want of consideration. There was a trial and judgment for plaintiff, and defendants appealed.
*470There are a great number of errors assigned, but we shall notice but one of them, that of want of consideration, since the ruling we shall make in respect to it will be decisive of the whole case.
The law relating to the consideration necessary to support contracts of guaranty was very clearly stated by Chief Justice Kent in Leonard v. Vredenburgh, 8 Johnson, 29. "There are,” said he, "three distinct classes of cases on this subject which require to be discriminated: First. Cases in which the guaranty or promise is collateral to the principal contract, but is made at the same time and becomes an essential ground of credit given to the principal or direct debtor. Here, as we have already seen, is not, nor need not be, any other consideration than that moving between the creditor and original debtor. Second. Cases in which the collateral undertaking is subsequent to the creation of the debt and was not an inducement to it, though the subsisting liability is the ground of the promise without any direct and connected inducement. Here there must be some further consideration shown, having an immediate respect to such liability; for the consideration for the original debt will not attach to this' subsequent promise. Third. The third class of cases * * * is where the promise to pay the debt of another arises out of some new and original consideration of benefit or harm moving between the newly contracting parties.” These rules as stated have been adopted and followed in this state. Pfeiffer v. Kingsland, 25 Mo. 66; Glenn v. Lehnen, 54 Mo. 45; Williams v. Williams, 67 Mo. 661; Ring v. Kelley, 10 Mo. App. 411. The case in hand falls within the second class of cases thus defined.
This judgment is against the security alone, the principal was not brought before the court by process. It was not necessary that the new consideration should *471be something moving towards the surety, it is sufficient if it be something moving towards the principal obligor in the bond. Robertson v. Findley, 31 Mo. 384. It was not necessary therefore to make defendant, the surety, liable that there should have been some new consideration moving towards him-; it would have been sufficient if there had been a new consideration moving towards his principal.
Nothing appears to show that Pyle was under any obligations to give the bond sued on eight months after the deed was executed and delivered by him to Eerrill. It appears to have been no more than a mere gratuity on his part, to support which no advantage flowed to him and no disadvantage to Eerrill. The evidence is wholly barren of any thing which tends in the least to show a sufficient consideration of any kind for the subsequent giving of the bond.
It results that the judgment must be reversed.
All concur.